Case 1:20-cv-01817-LJV Document1 Filed 12/10/20 Page 1 of 9

   

FATES DISTRI
Co ep ey
WE SOG
SY xn
Revised 03/06 WDNY UNITED STATES DISTRICT COURT \ ( * DEC 102020 ) ]
WESTERN DISTRICT OF NEW YORK \ Mery wy /
NYS 7S LOEWENGUTEE TWO
SLERN DISTRICLS

FORM TO BE USED IN FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. § 1983

(Prisoner Complaint Form) 9 0 Cc Y i 3} 1 7 VV

All material filed in this Court is now available via the INTERNET. See Pro Se Privacy Notice for further information.

1, CAPTION OF ACTION

A. Full Name And Prisoner Number of Plaintiff: NOTE: Ifmore than one plaintiff files this action and seeks in forma
pauperis status, each plaintiff must submit an in forma pauperis application and a signed Authorization or the only plaintiff to be
considered will be the plaintiff who filed an application and Authorization.

 

 

1.
2.
-V5-
B.. - Full Name(s) of Defendant(s) NOTE: Pursuant to Fed.R.Civ.P. 10(a), the namés of all parties must appear in the caption. ~~

The court may not consider a claim against anyone not identified in this section as a defendant. If you have more than six defendants,
yvouma coming this section on another sheet of paper if you indicate below that you have done so.

 

 

 

1. Afew York state 4,
2. 5.
3. 6.

 

 

2. STATEMENT OF JURISDICTION

This is a civil action seeking relief and/or damages to defend and protect the rights guaranteed by the Constitution of the
United States. This action is brought pursuant to 42 U.S.C. § 1983. The Court has jurisdiction over the action pursuant to
28 U.S.C. §§ 1331, 1343(3) and (4), and 2201.

 

3. PARTIES TO THIS ACTION
PLAINTIFF’S INFORMATION NOTE: o list additional plaintiffs, use this format on another sheet of paper.
Name and Prisoner Number of Plaintiff: C har le Sm Se Nés ver N OY Pooo y
Present Place of Confinement & Address: h/¢ nde Correction. | f acl ity
3040 Wende RD Alden Wi? |Yooy - 157

 

Name and Prisoner Number of Plaintiff:

 

Present Place of Confinement & Address:

 

 

 
Case 1:20-cv-01817-LJV Document1 Filed 12/10/20 Page 2 of 9

DEFENDANT’S INFORMATION NOTE: To provide information about more defendants than there is room for here, use this

format on another sheet of paper.

Name of Defendant: /\/ C/ “Mor Ke st ate

(If applicable) Official Position of Defendant:

 

(If applicable) Defendant is Sued in Individual and/or Official Capacity
Address of Defendant:

 

 

Name of Defendant:

 

(If applicable) Official Position of Defendant:

 

 

 

 

 

(if applicable) Defendantis Suedin_——_—sIndividual and/or Official Capacity
Address of Defendant:

Name of Defendant:

(If applicable) Official Position of Defendant:

(Ifapplicable) DefendantisSuedin ———__sIndividual and/or Official Capacity
Address of Defendant:

 

 

 

4. PREVIOUS LAWSUITS IN STATE AND FEDERAL COURT

A. Have you begun any othe lawsuits in state or federal court dealing with the same facts involved in this action?
Yes ‘No .

If Yes, complete the next section. NOTE: Ifyou have brought more than one lawsuit dealing with the same facts as this
action, use this format to describe the other action(s) on another sheet of paper.
1. Name(s) of the parties to this other lawsuit:

Plaintiff(s):
Defendant(s):

 

 

hw

Court (if federal court, name the district; if state court, name the county):

 

 

Docket or Index Number:

us

 

4. Name of Judge to whom case was assigned:

 

th
Case 1:20-cv-01817-LJV Document1 Filed 12/10/20 Page 3 of 9

5. The approximate date the action was filed:

 

6. What was the disposition of the case?
Is it still pending? Yes No

If not, give the approximate date it was resolved.

 

Disposition (check the statements which apply):
Dismissed (check the box which indicates why it was dismissed):

By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to exhaust administrative remedies;

By court for failure to prosecute, pay filing fee or otherwise respond to a court
order;

 

By court due to your voluntary withdrawal of claim;

Judgment upon motion or after trial entered for

plaintiff
defendant.
B. Have you begun any other lawsuits in federal court which relate to your imprisonment?
Yes No_4

If Yes, complete the next section. NOTE: Ifyou have brought more than one other lawsuit dealing with your imprisonment,
use this same format to describe the other action(s) on another sheet of paper.

 

 

 

 

 

 

 

 

 

1. Name(s) of the parties to this other lawsuit:
Plaintiff(s):
Defendant(s):
2. District Court:
3. Docket Number:
4. Name of District or Magistrate Judge to whom case was assigned:
5. The approximate date the action was filed:
6. What was the disposition of the case?

Is it still pending? Yes No

If not, give the approximate date it was resolved.

 
Case 1:20-cv-01817-LJV Document1 Filed 12/10/20 Page 4 of 9

Disposition (check the statements which apply):
Dismissed (check the box which indicates why it was dismissed):

By court sua sponte as frivolous, malicious or for failing to state a claim
upon which relief can be granted;

By court for failure to exhaust administrative remedies;

By court for failure to prosecute, pay filing fee or otherwise respond to a court
order;

By court due to your voluntary withdrawal of claim;
Judgment upon motion or after trial entered for
plaintiff

defendant.

 

5. STATEMENT OF CLAIM

For your information, the following is a list of some of the most frequently raised grounds for relief in proceedings under 42
U.S.C. § 1983. (This list does not include all possible claims.)

» Religion * Access to the Courts * Search & Seizure

* Free Speech * False Arrest * Malicious Prosecution

« Due Process * Excessive Force » Denial of Medical Treatment
* Equal Protection * Failure to Protect * Right to Counsel

Please note that it is not enough to just list the ground(s) for your action. You must include a statement of the facts which
you believe support each of your claims. In other words, tell the story of what happened to you but do not use legal jargon.

Fed.R.Civ.P. 8(a) states that a pleading must contain "a short and plain statement of the claim showing that the pleader is
entitled to relief." "The function of pleadings under the Federal Rules is to give fair notice of the claim asserted. Fair notice
is that which will enable the adverse party to answer and prepare for trial, allow the application of res judicata, and identify
the nature of the case so it may be assigned the proper form of trial." Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995).
Fed.R.Civ.P. 10(b) states that “[a]ll averments of claim ... shall be made in numbered paragraphs, the contents of each of
which shall be limited as far a practicable to a single set of circumstances.”

 

Exhaustion of Administrative Remedies

Note that according to 42 U.S.C. § 1997e(a), “{n]o action shall be brought with respect to prison conditions under section
1983 of this title, or any other Federal law, by a prison er confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

You must provide information about the extent of your efforts to grieve, appeal, or otherwise exhaust your administrative
remedies, and you must attach copies of any decisions or other documents which indicate that you have exhausted your
remedies for each claim you assert in this action.
. Case 1:20-cv-01817-LJV Document1 Filed 12/10/20 Page 5 of 9

 

A. FIRST CLAIM: On (date of the incident) _ || f OAD
defendant (give the name and position held of each defendant involved in this incident) Mec) ek Ss tet ¢

 

 

did the following to me (briefly state what each defendant named above did): No t alievw Me to vote,

 

 

 

 

 

 

 

The constitutional basis for this claim under 42 U.S.C. § 1983 is: As a Unite \ states Citizen TL
aM Gllowed to Vote
The relief I am seeking for this claim is (briefly state the relief sought): The vr: gh t ty Vo te

 

 

Exhaustion of Your Administrative Remedies for this Claim:

Did you grieve or appeal this claim? _ Yes J No If yes, what was the result?

 

 

Did you appeal that decision? Yes v No Ifyes, what was the result?

 

 

Attach copies of any documents that indicate that you have exhausted this claim.

If you did not exhaust your administrative remedies, state why you did not do so:

 

 

 

A. SECOND CLAIM: On (date of the incident)

 

defendant (give the name and position held of each defendant involved in this incident)

 

 

 
Case 1:20-cv-01817-LJV Document1 Filed 12/10/20 Page 6 of 9

did the following to me (briefly state what each defendant named above did):

 

 

 

 

 

 

 

 

The constitutional basis for this claim under 42 U.S.C. § 1983 is:

 

 

The relief I am seeking for this claim is (briefly state the relief sought):

 

 

 

Exhaustion of Your Administrative Remedies for this Claim:

Did you grieve or appeal this claim? Yes No If yes, what was the result?

 

 

Did you appeal that decision? Yes No If yes, what was the result?

 

 

Attach copies of any documents that indicate that you have exhausted this claim.

If you did not exhaust your administrative remedies, state why you did not do so:

 

 

If you have additional claims, use the above format and set them out on additional sheets of paper.

 

6. RELIEF SOUGHT

Summarize the relief requested by you in each statement of claim above.

The Cight bo Vote

 

 

Do you want a jury trial? Yes No S/S
Case 1:20-cv-01817-LJV Document1 Filed 12/10/20 Page 7 of 9

I declare under penalty of perjury that the foregoing is true and correct.

Executed on__| A-7- 20 AO
(date)

NOTE: Each plaintiff must sign this complaint and must also sign all subsequent papers filed with the Court.

Chin

 

 

Signature(s) of Plaintiff(s)
atab 2b of tare

 
Case 1:20-cv-01817-LJV Document1 Filed 12/10/20 Page 9 of 9

 

J844. (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other Papers as required by law, except as
Provided by local rules of court. This form, approved by the Judicial Co ce of the United States in September 1974, is required for the use of the Clerk of Court for the
Purpose of imitiating the civil docket Sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) ,

I. (a) PLAINTIFFS DEFENDANTS

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Erie

Attomeys (If Known)

 

County of Residence of First Listed Defendant

ee

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LANDCONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an “Xx”

O1 US. Goverment
Plaintiff

& 2 U.S. Government
Defendant

13 Federal Question

(U.S. Government Not a Party)

4 Diversity

(ndicate Citizenship of Parties in Item i)

in One Box Only)

 

II. CITIZENSHIP OF PRIN

 

IV. NATURE OF SUIT (Place an "X" in One Box Only)
wel Po at a me

 

CONTRACT

CIPAL PARTIES (Place an “X” in One Box jor Plaintiff

 

-_Click here for: Nature of Suit Code Descri;

(For Diversity Cases Only) and One Box for Defendany)
PYF DEF PIF DEF
Citizen of This State X11 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State o2 G2 Incorporated and Principal Place gos o5
of Business In Another State
Citizen or Subject of a 93 93 Foreign Nation O06 o6
——Foreign Country _

  

ions.

 

 

FORFEITURN/PENALTY

 

0B 110 Insurance
0 120 Marine
-O 130 Miller Act - -

O 140 Negotiable Instrument

O 150 Recovery of ' Overpayment
& Enforcement of. Judgment

3 151 Medicare Act

0 152 Recovery of Defaulted
Student Loans
(Excludes Veterans}

6 153 Recovery of Overpayment

of Veteran's Benefits
G 160 Stockholders’ Suits
© 190 Other Contract

D 195 Contract Product Liability

0 196 Franchise

REAL:PROPERTY _
O 210 Land Condemnation
O 220 Foreclosure
© 230 Rent Lease & Ejectment
©) 240 Torts to Land
O 245 Tort Product Liability
0 290 All Other Real Property

 

0 355 Motor Vehicle

 

 

0 448 Education

 

 

 

 

TORTS
PERSONAL INJURY PERSONAL INJURY
0 310 Airplane .. ©1365 Personal Injury -
0 315 Airplane Product Product Liability
Liability © 367 Health Care/
CF 320 Assault, Libel & Pharmaceutical
Slander Personal Injury
0 330 Federal Employers’ Product Liability

Liability O 368 Asbestos Personal
© 340 Marine - Injury Product
O 345 Marine Product Liability

Liability PERSONAL PROPERTY
0 350 Motor Vehicle O 370 Other Fraud

6 371 Truth in Lending

 
 

Product Liability 0 380 Other Personal

0 360 Other Personal Property Damage
Injury © 385 Property Damage

© 362 Personal Injury - Product Liability ©
Medical Malpractice

(1 440 Other Civil Rights Habeas Corpus:

441 Voting O 463 Alien Detainee
(1 442 Employment 0 510 Motions to Vacate
G 443 Housing/ Sentence .
: Accommodations C1 530 General

0) 445 Amer, w/Disabilities -| 4 535 Death Penalty
Employment Other:

O 446 Amer. w/Disabilities - | 69 540 Mandamus & Other
Other 0 550 Civil Rights

© 555 Prison Condition
O1 560 Civil Detainee -

© 625 Drug Related Seizure
of Property 21 USC 881
11 690 Other

    

   

BANKRUPTCY

C1 422 Appeal 28 USC 158,
O 423 Withdrawal :
28 USC 157

  
 

O 820 Copyri
O 830 Patent

CO) 835 Patent - Abbreviated
New Drug Application

 

   

© 710 Fair Labor Standards
Act

0 720 Labor/Management
Relations

O 740 Railway Labor Act

0 751 Family and Medical
Leave. Act

0) 790 Other Labor Litigation

O 791 Employee Retirement
Income Security Act

© 462 Naturalization pplication

6 465 Other Immigration
Actions

 

C840 Trademark
0 ,

Ci 861 HIA (13958)

O 862 Black Lung (923)

0) 863 DIVC/DIWW (405(2))
CI 864 SSID Title XVI

OF 865 RSI(405(g))

- FEDERAL TAX SUITS

OG 870 Taxes (U.S. Plaintiff
or Defendant)

O 871 IRS—Third P.
26 USC 7609

 

0.375 False Claims Act

O 376 Qui Tam (31 USC
3729(a))

CO 400 State Reapportionment

0-410 Antitrast

0 430 Banks and Banking

0 450 Commerce

O 460 Deportation ©

6 470 Racketeer Influenced and
Corrupt Organizations

© 480 Consumer Credit

O 490 Cable/Sat TV

O 850 Securities/Commodities/

Exchange ~

C1 890 Other Statutory Actions

CG 891 Agricultural Acts

0 893 Environmental Matters

0 895 Freedom of Information

Act

OC 896 Arbitration

0 899 Administrative Procedure

Act/Review or Appeal of

Agency Decision

950 Constitutionality of

State Statutes

 

OVHERSTATUTES }

 

 

 

 

Conditions of

Confinement
V~, ORIGIN (Place an “X” in One Box Only)
M1 Original O02 Removed from O 3 Remanded from O 4 Reinstatedor 9 5 Transferred from © 6 Maultidistrict O 8 Multidistrict

Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) ransfer Duect File
Cite the U.S. Civi ] Statute under which you are filing (Do not cite jurisdictional Statutes unless diversity):
f a2Vvete
VI. CAUSE OF ACTION j5 the -Cgnt_te i vate
nok beng allovel to vy

 

 

Vil. REQUESTEDIN CHECK IF THIS IS A CLASS ACTION-

COMPLAINT:

UNDER RULE 23, F.

VHI. RELATED CASE(S)

R.Cv.P.

 

DE D$

 

CHECK YES only if demanded in complaint:
150 ¢0¢ 00,¢¢ JURY DEMAND.
77

ONo

P. Yes

 

 

 

(See instructions):
IF ANY - JUDGE __ DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
AMOUNT APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #
